Matter of Zyirr J. (Michael A.) (2021 NY Slip Op 00848)





Matter of Zyirr J. (Michael A.)


2021 NY Slip Op 00848


Decided on February 10, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 10, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
ROBERT J. MILLER
HECTOR D. LASALLE
BETSY BARROS, JJ.


2019-09603
 (Docket No. N-14179-14)

[*1]In the Matter of Zyirr J. (Anonymous). Administration for Children's Services, petitioner-respondent; 
andMichael A. (Anonymous), appellant, et al., respondent.


Helene Chowes, New York, NY, for appellant.
James E. Johnson, Corporation Counsel, New York, NY (Scott Shorr and Tahirih M. Sadrieh of counsel), for petitioner-respondent.
Karen P. Simmons, Brooklyn, NY (Janet Neustaetter of counsel), attorney for the child.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 10, Michael A. appeals from an order of the Family Court, Kings County (Ilana Gruebel, J.), dated June 28, 2019. The order, insofar as appealed from, denied Michael A.'s motion to vacate so much of an order of fact-finding of the same court entered February 14, 2017, as found that he neglected the subject child, and to dismiss the petition insofar as filed against him.
ORDERED that the order dated June 28, 2019, is affirmed insofar as appealed from, without costs or disbursements.
The Administration for Children's Services (hereinafter ACS) filed a petition alleging, inter alia, that Michael A. had neglected his girlfriend's son. Following a fact-finding hearing, the Family Court, in an order of fact-finding dated February 14, 2017, determined that Michael A. was a person legally responsible for that child and that he had neglected that child. After the disposition, Michael A. moved to vacate so much of the order of fact-finding as found that he neglected the child and to dismiss the petition insofar as filed against him. The Family Court denied the motion. Michael A. appeals.
The Family Court properly denied Michael A.'s motion to vacate the neglect finding and to dismiss the petition insofar as filed against him under Family Court Act § 1051(c), as the motion was untimely and, in any event, dismissal on the basis that the aid of the court was no longer required was not warranted (see Matter of Hannah T.R. [Soya R.], 179 AD3d 700). Nor was vacatur warranted under Family Court Act § 1061, as Michael A. failed to demonstrate that the relief sought promoted the best interests of the child (see Matter of Shreesha R. [Biblop R.], 173 AD3d 1039, 1040; Matter of Alisah H. [Syed H.], 168 AD3d 842, 843-844).
Michael A.'s contention that the Family Court erred in finding that he was a person [*2]legally responsible for the child's care, raised for the first time on appeal, is not properly before this Court.
Michael A.'s remaining contentions are without merit.
AUSTIN, J.P., MILLER, LASALLE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court